Mr. Justice Douglas,
with whom Mr. Justice Black concurs, dissenting:
I have no doubt that the military had authority to select this particular property for destruction. But whatever the weight of authority may be, I believe that the Fifth Amendment requires compensation for the taking. The property was destroyed, not because it was in the nature of a public nuisance,.but because its destrue-*900tioii was deemed necessary to help win the war. It was as clearly appropriated to that end as animals, food, and supplies requisitioned for the defense effort. As the Court says,-the destruction of this property deprived the enemy of a valuable logistic weapon.
It seems to me that the guiding principle should be this: Whenever the Government determines that one-.person’s property — whatever it may be — is essential to the war effort and appropriates it for the common good, the public purse, rather than the individual, should bear the loss.